               Case 1:18-cr-00104-PKC Document 43 Filed 02/12/19 Page 1 of 8 PageID #: 196
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet l



                                          UNITED STATES DISTRICT COURT
                                                         Eastern District ofNew York
                                                                           )
              UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                                                           )
                                   v.                                      )
                       SERGEY DEMIDENKO                                    )       Case Number: 1:18-cr-00104-PKC
                                                                           )
                                                                           )       USM Number: 90626-053
                                                                           )
                                                                           )        Robert Soloway, CJA
                                                                                   Defendant's Attorney
                                                                           )
THE DEFENDANT:

                              _1,_2_,_3,_ 4_ ,_ 5,_ _6________
liZI pleaded guilty to count(s)
                                                                                                          FILED
                                                                                                      lN CLERK'S OFFICE      •                      -
                                                                                                                     E.IJ.N�.t�. -    ---
                                                                                                U.S. DISTRICT COURT

                                                                                                   *                       *
D pleaded nolo contendere to count(s)
                                                                                                       FEB 12 2019
                                                                                             ----                      ~----
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.                                                                      BROOKLYN OFFICE
The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                          Offense Ended
 18 U.S.C. § 2113(a)                BANK ROBBERY                                                              1/16/2018                   1
 18 U.S.C. § 2113(a)                BANK ROBBERY                                                              1/18/2018                   2
 18 U.S.C. § 2113(a)                BANK ROBBERY                                                              1/24 /2018                  3

       The defendant is sentenced as provided in pages 2 through               8          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)     ------------ D is                                   D are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any- change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material changes in econormc circumstances.

                                                                          2/8/2019
                                                                         Date of Imposition of Judgment

                                                                               s/PKC
                                                                         Si�•=�




                                                                        Pamela K. Chen, United
                                                                        ----
                                                                                               States District Judge
                                                                                           --------
                                                                         Name and Title of Judge
             Case 1:18-cr-00104-PKC Document 43 Filed 02/12/19 Page 2 of 8 PageID #: 197
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet IA
                                                                          Judgment-Page   _4_   of   8
DEFENDANT: SERGEY DEMIDENKO
CASE NUMBER: 1:18-cr-00104-PKC

                                           ADDITIONAL COUNTS OF CONVICTION

Title & Section                  Nature of Offense                    Offense Ended         Count
18 U.S.C. § 2113(a)               BANK ROBBERY                         1/25/2018            4

18 U.S.C. § 2113(a)               BANK ROBBERY                         1/25/2018            5
18 U.S.C. § 2113(a)               BANK ROBBERY                         1/26/2018            6
               Case 1:18-cr-00104-PKC Document 43 Filed 02/12/19 Page 3 of 8 PageID #: 198
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                      Judgment -          3_ of
                                                                                                                   Page _ _       8
 DEFENDANT: SERGEY DEMIDENKO
 CASE NUMBER: 1:18-cr-00104-PKC

                                                             IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
  thirty-eight (38) months.




     i1    The court makes the following recommendations to the Bureau of Prisons:

  that the defendant be designated to a facility as close to New York City as possible, in order to facilitate family visits.




     D     The defendant is remanded to the custody of the United States Marshal.

     D     The defendant shall surrender to the United States Marshal for this district:

           D at      _________                    D a.m.        D   p.m.     on

           D as notified by the United States Marshal.

     D     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           D   before 2 p.m. on

           D as notified by the United States Marshal.
           D   as notified by the Probation or Pretrial Services Office.



                                                                    RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                          to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL



                                                                           By----------------:-:-------
                                                                                                DEPUTY UNITED STATES MARSHAL
                Case 1:18-cr-00104-PKC Document 43 Filed 02/12/19 Page 4 of 8 PageID #: 199
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                           Judgment-Page - ~ of          8
DEFENDANT: SERGEY DEMIDENKO
CASE NUMBER: 1:18-cr-00104-PKC
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
     two (2) years.




                                                    MANDATORY CONDITIONS

1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check ifapplicable)
4.       D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check ifapplicable)
5.       D   You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.       D   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       D   You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
              Case 1:18-cr-00104-PKC Document 43 Filed 02/12/19 Page 5 of 8 PageID #: 200
 AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                               Judgment-Page   ---- 0
                                                                                                                     5         r   ------
                                                                                                                                         8
DEFENDANT: SERGEY DEMIDENKO
CASE NUMBER: 1:18-cr-00104-PKC

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date - - - - -
            Case 1:18-cr-00104-PKC Document 43 Filed 02/12/19 Page 6 of 8 PageID #: 201
 AO 24SB(Rev. 02/18) Judgment in a Criminal Case
                     Sheet 30 - Supervised Release
                                                                                             Judgment-Page   ___§__   of      8
DEFENDANT: SERGEY DEMIDENKO
CASE NUMBER: 1:18-cr-00104-PKC

                                       SPECIAL CONDITIONS OF SUPERVISION
1. The defendant shall participate in gambling treatment, as approved by the Probation Department. The defendant shall
contribute to the cost of such services rendered, via co-payment or full payment, in an amount to be determined by the
Probation Department, based upon the defendant's ability to pay and/or the availability of third party payment. The
defendant shall disclose all financial information and documents to the Probation Department to assess his ability
to pay.

2. The defendant is prohibited from engaging in any gambling activity, legal or illegal, or from travel to any casino-based
geographical location.

3. The defendant shall comply with the Restitution Order and the Forfeiture Provision.

4. Upon request, the defendant shall provide the U.S. Probation Department with full disclosure of his financial records,
including co-mingled income, expenses, assets and liabilities, to include yearly income tax returns. With the exception of
the financial accounts reported and noted within the presentence report, the defendant is prohibited from maintaining
and/or opening any additional individual and/or joint checking, savings, or other financial accounts, for either personal or
business purposes, without the knowledge and approval of the U.S. Probation Department. The defendant shall cooperate
with the Probation Officer in the investigation of his financial dealings and shall provide truthful monthly statements of his
income and expenses. The defendant shall cooperate in the signing of any necessary authorization to release information
forms permitting the U.S. Probation Department access to his financial information and records.

5. If removed, the defendant shall not illegally reenter the United States.

6. The defendant shall cooperate and abide by all instructions of immigration authorities.
               Case 1:18-cr-00104-PKC Document 43 Filed 02/12/19 Page 7 of 8 PageID #: 202
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 5 - Criminal Monetary Penalties
                                                                                                       Judgment - Page _    _:.._7_   of     8
 DEFENDANT: SERGEY DEMIDENKO
 CASE NUMBER: 1:18-cr-00104-PKC
                                              CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                      Assessment                   JVTA Assessment*                                           Restitution
TOTALS              $ 600.00                   $                                                            $ 4,700.00



 D The determination ofrestitution is deferred until         ----
                                                                         • An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned _paYITient, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

Name of Payee                                                     Total Loss**               Restitution Ordered            Priority or Percentage
  Capital One Bank                                                           $2,000.00                     $2,000.00

  516 5th Avenue

  Brooklyn, NY 11215



  JPMorgan Chase Bank, N.A.                                                  $2,700.00                     $2,700.00

  Fraud Recovery

  P.O. Box 781220

  Detroit, Ml 48278-1220




TOTALS                              $                     4,700.00           $                   4,700.00
                                                                                 ---------

 D     Restitution amount ordered pursuant to plea agreement $

D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 ~     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       !ti   the interest requirement is waived for the      D fine      ~ restitution.
       D the interest requirement for the          D fine     □      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount oflosses are required under Chapters 109A, 110, 1lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev.Case    1:18-cr-00104-PKC
             02/18) Judgment  in a Criminal Case     Document 43 Filed 02/12/19 Page 8 of 8 PageID #: 203
                    Sheet 6 - Schedule of Payments
                                                                                                          Judgment - Page   _8__     of       8
DEFENDANT: SERGEY DEMIDENKO
CASE NUMBER: 1:18-cr-00104-PKC

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
A     i]   Lump sum payment of$       600.00
                                      - - - - - - - due immediately, balance due

           D not later than                                      , or
           liZI in accordance with D C,          D D,        D E,or         liZ] F below; or

B     D Payment to begin immediately (may be combined with               DC,         D D, or      D F below); or
C     D Payment in equal          _____ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
                          (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal         _____ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
                         (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     D Payment during the term of supervised release will commence within      _____ (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     ~    Special instructions regarding the payment of criminal monetary penalties:
            Restitution payments to begin six (6) months after supervised release begins at a rate of five (5) percent of
            defendant's gross monthly earnings.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
